Citation Nr: 9927907	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a hip disorder.  

3.  Entitlement to an increased evaluation for residuals of a 
right foot injury, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 to July 1984.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


REMAND

The veteran claims service connection for a hip disorder and 
a back disorder, which he contends are related to a service-
connected right foot injury.  During a VA examination in 
September 1994, an examiner, who noted that the veteran 
walked with a mild limp, indicated that the veteran had a 
herniated nucleus pulpous.  Although he did not offer an 
opinion concerning the etiology of this disorder, he observed 
that the veteran indicated that a physician had told him that 
the veteran's foot disorder had aggravated his back 
condition.  Years later, in an April 1997 letter, a private 
physician reported that he had recently examined the veteran, 
and that examination revealed the veteran to walk with a 
noticeable limp.  According to that physician, examination 
also revealed tenderness over the right trochanteric bursa 
and a marked list in the upper spine to the left with 
flexion.  It was the physician's impression that the 
veteran's "back problems and hip problems are due to the 
[veteran's] foot injury."  Subsequently, during a VA 
examination in July 1997, an examiner reported full range of 
motion without pain in the right hip, full range of motion 
with pain in the left hip, and full range of motion with pain 
in the lumbar spine.  The examiner reported posture, 
appearance, and function to be normal and indicated that no 
deformity was present, although he also indicated that the 
veteran walked with a limp toward the right.  X-ray 
examination of the back and hip apparently revealed no 
abnormality.  The examiner's assessment included history of 
back pain, with negative x-rays, "[b]oth likely as unlikely 
aggravated."  The examiner also noted a history of hip pain, 
with negative x-ray, "[b]oth likely as unlikely 
aggravated."  

The April 1997 opinion and the July 1997 examiner's decision 
to include history of back pain and hip pain among the 
diagnoses at least raise some question as to whether the 
veteran suffers from a current disorder, particularly in 
light of other findings associated with the claims file.  
Moreover, those opinions appear to offer a basis to link 
findings associated with the hip and back to the service-
connected right foot disability.  This evidence, as such, 
offers at least a plausible basis for concluding that a 
current hip and back disorder is related to the veteran's 
service connected right foot disability, although the nature 
of the disorder remains unclear.  The veteran's claims for 
service connection for a hip disorder and a back disorder, 
therefore, are well grounded.  See generally Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

However, the evidence suggesting the presence of a current 
disorder of the back or hip, nevertheless is vague.  The 
April 1997 entry refers only to "problems" and the July 
1997 entry contains assessments only of a history of pain in 
the affected areas.  Furthermore, it is not clear that the VA 
examiner who examined the veteran in July 1997 had the 
benefit of a review of the claims file in formulating an 
opinion.  An examination for the purpose of ascertaining the 
nature and etiology of the veteran's back and hip pain is, 
therefore, is warranted.  

Given the fact that the veteran is to undergo an orthopedic 
examination which, in part, will evaluate his residuals of a 
crush injury of the right foot, the Board will defer 
adjudication of the issued of entitlement to an increased 
evaluation of a right foot injury pending the results of 
development of evidence by the RO.  

Therefore, this case is REMANDED for the following 
development:  

The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of any current 
disorder of the back and hips that may be 
present.  After reviewing the claims 
file, including a July 1997 examination 
report, the April 1997 letter from Cecil 
Martin, M.D., and a September 1997 
examination report which reflects a 
conclusion that the veteran had a 
herniated nucleus pulpous, the examiner 
should identify all clinical disorders of 
the hip or back, if any.  For each 
disorder identified, the examiner should 
indicate whether it is at least as likely 
as not that the disorder was caused by or 
is aggravated by the veteran's service-
connected right foot injury, to include 
residuals from the crush injury such a 
limp.  All studies and any additional 
examinations (e.g., neurological 
evaluation to evaluate reported herniated 
nucleus pulposus) deemed necessary should 
be performed.  The examiner is also 
requested to offer an explanation for the 
conclusions contained in the report and 
to comment upon any inconsistencies 
between those of the examiner and those 
of earlier examining physician's.  The 
claims file, together with a copy of this 
remand,  must be made available to the 
examiner for review, and the examiner's 
report must reflect that the claims file 
was reviewed.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











